Title: To James Madison from Thomas Jefferson, 17 September 1789
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris Sep. 17. 1789.
I have sent to Havre the following packages, with directions to send them by the first vessel to New York to your address.
TI. No. 29. A box of books. These were packed before I took a list of them, therefore I cannot inform you of it’s contents. I believe the whole are for you; tho’ should it be otherwise the person’s name will always be found written on or in the book.
TI. No. 33. TI. No. 34. T.I. No. 35. Three boxes containing each of them two busts in plaister of Admiral P. Jones which he destines for yourself, Genl. St. Clair, mr. Ross of Philadelphia, mr. Charles Thomson, Colo. Wadsworth & Colo. Carrington, & of which he asks your & their acceptance. I trouble you with the consignment to avoid the confusion & errors that might have taken place if consigned severally. In the box No. 29. I have put a collection of the proofs in tin of the medals voted by the U. S. (except two, of which the dies are in America) the medals themselves not being allowed to be taken, I desired the workmen to let me have two sets of their last proofs; for their manner is, as their work proceeds, to make impressions of it in pure tin, in order to correct &c. These proofs are in fact more delicate than the medals themselves, and the last of them shew the impressions complete. I have had them arranged in a frame, under glass &c. & beg your acceptance of them. This letter will go with the boxes. I am with sincere esteem, Dear Sir, your affectionate friend & servt
Th: Jefferson
